                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                          :
ANDREW T. BINKS
                                          :

        v.                                : Civil Action No. DKC 19-0732

                                          :
KAREN L. COLLIER, et al.
                                          :

                       MEMORANDUM OPINION AND ORDER

        Plaintiff Andrew Binks commenced this action against Karen

Collier and Tomas Collier (collectively, “Defendants”) on March 8,

2019.        (ECF No. 1).    The court directed the Clerk to issue and

provide summonses to Plaintiff for service on May 1, 2019.                  (ECF

No. 4).        Plaintiff filed a motion se eking permission to serve

Defendants via an alternate method of service on June 20, 2019.

(ECF No. 5).

        Plaintiff’s   motion     for   alternative   service      recites   that

Defendants were mailed a letter on May 3, 2019 asking if they would

waive service.        (Id., at 2).        Plaintiff claims he received no

response to his request and subsequently retained the services of

two     different    private    process    servers   to   serve    Defendants.

Nevertheless, the signed return of non-service Plaintiff offers as

proof is from a different case with a different plaintiff.                  (See

ECF No. 5-1, at 1).         However, Plaintiff does provide an email from

a private process server showing that the process server attempted
to serve Defendants on three separate occasions, to no avail.

(Id., at 3-5).

     Plaintiff requests permission to serve Defendants beyond the

enumerated means permitted in the Federal Rules of Civil Procedure,

the Maryland Rules, and the Ohio Rules of Civil Procedure because

the Defendants thus far have been “avoiding service[.]”      (ECF No.

5, at 2).    Fed.R.Civ.P. 4(e)(2) permits service on an individual

by

            (A) delivering a copy of the summons and of
            the complaint to the individual personally;
            (B) leaving a copy of each at the individual’s
            dwelling or usual place of abode with someone
            of suitable age and discretion who resides
            there; or (C) delivering a copy of each to an
            agent authorized by appointment or by law to
            receive service of process.

Alternatively, an individual may be served by any means allowed by

the state where the district court is located or the state where

service is to be effected.    Fed.R.Civ.P. 4(e)(1).   Under Maryland

law, service can be effected

            (1) by delivering to the person to be served
            a copy of the summons, complaint, and all
            other papers filed with it; (2) if the person
            to be served is an individual, by leaving a
            copy of the summons, complaint, and all other
            papers filed with it at the individual’s
            dwelling house or usual place of abode with a
            resident of suitable age and discretion; or
            (3) by mailing to the person to be served a
            copy of the summons, complaint, and all other
            papers filed with it by certified mail
            requesting: ‘Restricted Delivery--show to
            whom, date, address of delivery.’


                                  2
Md. Rules 2-121(a).      However, if the party intending to effect

service presents the court with an affidavit stating that good

faith efforts to serve an individual defendant in accordance with

Maryland Rule 2-121(a) have failed and service under Maryland 2-

121(b)1 is impracticable, the court is permitted to “order any

other    means   of   service   that       it   deems   appropriate   in   the

circumstances and reasonably calculated to give actual notice.”

Md. Rule 2-121(c).     To pass constitutional muster, notice must be

“reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them

an opportunity to present their objections.”               Mullane v. Cent.

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); Elmco Props.,

Inc. v. Second Nat’l Fed. Sav. Ass’n, 94 F.3d 914, 920-21 (4th Cir.

1996).

     Additionally, service outside of Maryland can be made in the

manner prescribed by the rules of the state where service is to be

effected if it is reasonably calculated to provide actual notice.

Md. 2-121(a); see also Fed.R.Civ.P. 4(e)(1) (authorizing service

of individuals in accordance with the rules of the state where




     1 Md. Rule 2-121(b) states “[w]hen proof is made by affidavit
that a defendant has acted to evade service, the court may order
that service be made by mailing a copy of the summons, complaint,
and all other papers filed with it to the defendant at the
defendant’s last known residence and delivering a copy of each to
a person of suitable age and discretion at the place of business
of the defendant.” Md. Rule 2-121(b).
                                       3
service is to be effected).          Plaintiff’s motion for alternate

method of service asserts that Defendants live in Ohio.            (ECF No.

5).    Ohio Rules of Civil Procedure provide that the clerk of the

court can effect service by United States certified or express

mail    return     receipt   requested,    “with   instructions    to    the

delivering postal employee to show to whom delivered, date of

delivery, and address where delivered.” Ohio Civ. R. 4.1(A)(1)(a).

The clerk is also permitted to effect service via a commercial

carrier service utilizing any form of delivery requiring a signed

receipt.     Ohio Civ. R. 4.1(A)(1)(b).        Importantly, Ohio rules

require service by mail to be made by the clerk of the court and

not by a party.        Ohio Civ. R. 4.1(A)-(C).         Proper service is

“[e]videnced by a return receipt signed by any person.”           Ohio Civ.

R. 4.1(A)(1)(a).       If service by certified mail is returned and

marked unclaimed, Ohio Rule 4.6(D) allows for service by ordinary

mail upon a written request filed with the clerk.         If the ordinary

mail is not returned, service is considered complete.             Ohio Civ.

R. 4.6(D).

       Here, Plaintiff has not offered any affidavits detailing the

methods of service provided for in Md. Rule 2-121(a) have failed,

or that service under Md. Rule 2-121(b) would be impracticable.

Plaintiff    has    not   alleged   that   Defendants    have   moved   nor

demonstrated how service via newspaper or through an attorney not

authorized to accept service will result in actual notice.              (See

                                     4
ECF No. 5, at 2).     Additionally, Plaintiff has not demonstrated

that it requested the clerk of the court deliver a copy of the

summons and complaint to the postal service, in accordance with

Ohio law.     Therefore, alternative service at this juncture is

premature.    Plaintiff will be directed to attempt service via

certified mail restricted delivery, return receipt requested and

provide the Clerk the United States Post Office acknowledgement as

proof of service pursuant to Md. Rule 2-121(a)(3) and Md. Rule 2-

126(a).

     Accordingly, it is this 9th day of July, 2019, by the United

States District Court for the District of Maryland, ORDERED that:

     1.     Plaintiff’s motion for alternate service (ECF No. 5) BE,

and the same hereby IS, DENIED;

     2.     The Clerk of Court is DIRECTED to transmit a copy of

this Order to Plaintiff.



                                          /s/
                                DEBORAH K. CHASANOW
                                United States District Judge




                                  5
